pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner brought the instant CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been restored to petitioner’s inmate account. In light of this, and given that petitioner has received all of the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Bornstorff v Fischer, 67 AD3d 1138 [2009]; Matter of Anderson v Huntington, 63 AD3d 1390 [2009]).
Cardona, P.J., Mercure, Malone Jr., Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.